DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,643,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions substantially overlap in scope, such as exemplary claim 1 of the instant application setting forth an invention that appears substantially equivalent to the invention set forth in claim 1 of said patent. For instance, instant claim 1 is directed to a multiplayer physical game involving the capturing of game video of a first player participating in the game using a first camera on a first mobile computing device, determining an object flow associated with the first player from the first video, generating a first analytic based on the first object flow, receiving a second analytic associated with a second player, and generating feedback to the first player based on the first and second analytics, which appears substantially encompassed in the invention as set forth in claim 1 of said patent, as any person having ordinary skill in the art would readily ascertain based on a detailed reading of both claims. Accordingly, a double patenting rejection is reasonably warranted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 13, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 13 recite “the second play” which lacks antecedent basis.
	Claims 8 and 18 recite “the first play or second play” in which at least the second play lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thurman et al. (U.S. Patent Application Publication No. 2014/0222177; hereinafter “Thurman”).
Claims 1, 11, & 20: Thurman discloses a method for multiplayer interactive physical gaming with at least two mobile computing devices (figure 24 and paragraphs 0194-0224, wherein Thurman discloses two or more players may compete in a sports challenge, such as a basketball game, remotely from one another using mobile devices, such as smart phones or tablet computers, 
joining a multiplayer interactive physical game including at least a first player and a second player, wherein the first player and the second player participate in an activity (figure 30A, paragraphs 0195-0196); 
capturing a first game video of the first player in a first play of the multiplayer interactive physical game, using a first camera on a first mobile computing device in a first gaming area (paragraph 0203, 0224, wherein cameras of the mobile device captures images or videos of basketball shots); 
determining a first object flow associated with the first player from the first game video, by performing an algorithm on one or more frames of the first game video to detect one or more key points of the first player (paragraph 0203, 0217, wherein Thurman discusses facilitating image analysis of ball shots being made or missed, basketballs being interpreted as claimed ‘object’, which is equated to an algorithm to determine a first object flow associated with the first player from the first game video by analyzing the video including one or more frames to detect key points of the player, as video of the player’s shot attempt is analyzed to make make-miss determinations based on various parameters such as location of the player; Thurman also discloses determining types of shots, location of a shot, and the like adding to data that must be determined from the image analysis; additionally, Thurman also discusses training modes that provide recommendations during training, such as instructing users how to change their shooting habits or styles; see paragraph 0071); 
generating a first analytic based on the first object flow (paragraph 0217, wherein Thurman discloses score tracking that awards points for shots made, such that the first object flow as detailed above is the determination of whether a shot was made or missed and other data pertaining to the 
receiving a second analytic associated with a second player in a second gaming area (figure 24 and paragraphs 0194-0224, wherein Thurman discloses the above steps discussed with respect to a first player, a first object flow, a first game video, and the like are performed for multiple players participating in the multiplayer interactive physical game, such as a second player in a different gaming area during a synchronous or asynchronous game/challenge, thus a second analytic, such as points awarded for a shot made by the second player is communicated to the first player; see figure 24 illustrates a score for player A and player B); and
generating a feedback to the first player based on at least one of the first analytic and the player analytic (figure 24 illustrates generated feedback to the players, such as a graphical representation of the results of the game/challenge being played, e.g. Player A vs Player B scores; similarly Thurman provides an indication of a winner of the game/challenge; see paragraph 0219).  
Claims 2 & 12: Thurman discloses the second gaming area is geographically different from the first gaming area (paragraphs 0194-0195).  
	Claims 3 & 13: Thurman discloses the first play and second play of the multiplayer interactive physical game are asynchronous in time (paragraph 0196).  
	Claims 4 & 14: Thurman discloses receiving a user input from the first player to initiate the multiplayer interactive physical game, wherein the user input is selected from the group consisting of a voice input and a gesture input to the first mobile computing device (figures 25-31B and paragraphs 0201, wherein Thurman discloses utilizing an application running on a mobile device, such that gesture input at the mobile device may initiate the game, e.g. operating the menus to start a multiplayer game, and Thurman also discloses voice based speech recognition as input means).  
Claims 5 & 15: Thurman discloses that determining the first object flow further comprises performing the algorithm on one or more frames of the first video to determine an affinity field map (paragraph 0122, wherein the heat map of different intensities of shooting percentages based on the player’s location on the court is interpreted as the algorithm determining an affinity field map from the video), and determining a pose of the first player based on the key points and the affinity field map (i.e. without any specificity, the heat map provides a “pose of the player” such as their best shooting percentage locations based on the key points of the player, e.g. shots made in combination with location on the court and the affinity map which illustrates such an analysis).
Claim 6 & 16: Thurman discloses detecting a scoring attempt from the first game video of the multiplayer interactive physical game, and wherein the generating of the first analytic is based on an outcome of the scoring attempt (i.e. clearly Thurman is directed to a basketball game in which scoring attempts are made, which, through Thurman’s system, generate analytics based on the outcome of the scoring attempt, i.e. points for made baskets; see paragraphs 0194-0224).  
Claims 7 & 17: Thurman discloses providing the feedback to the first player using at least one of an audio output and a video output of(paragraph 0220, wherein Thurman discloses the updated score is transmitted back to each of mobile device for display or for further output via audio output devices, such as speakers).  
Claims 8 & 18: Thurman discloses the generating of the feedback is live during the first play or second play of the multiplayer interactive physical sports game (paragraphs 0196-0197).   
Claim 9 & 19: Thurman discloses the feedback to the first player are instructions for actions to be performed by the first player (figures 25-37 and paragraphs 0225-0281, wherein Thurman discloses the feedback or graphical representations on the mobile devices can consist of a plethora of various aspects, one such being instructions to perform actions, such as take free throws or make a shot during a bonus feature).  
Claim 10: Thurman discloses determining a location of the first player in the first gaming area from the first game video, wherein the generating of the feedback is further based on the foot location of the first player (paragraph 0217, wherein score tracker can award points based on the location of where the shot generated, i.e. the positioning of the player, thus a positioning of their feet, such as awarding 3 points if the shot originated from behind the three-point line versus the standard 2 points).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/MILAP SHAH/Primary Examiner, Art Unit 3715